Citation Nr: 0000430	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for macular degeneration of 
the retinas, secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied the 
benefit sought on appeal.


FINDING OF FACT

The veteran's claim for service connection for macular 
degeneration of the retinas, secondary to exposure to 
ionizing radiation, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for macular 
degeneration of the retinas, secondary to exposure to 
ionizing radiation, is not well-grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that his current macular 
degeneration of the retinas is the result of exposure to 
ionizing radiation while on active duty.  The veteran has 
reported that he was exposed to radiation during atomic 
weapons testing in August 1946 at Bikini Atoll, and has 
submitted flight logs that he contends reflect this exposure.  
He also contends that exposure occurred while working around 
nuclear weapons in the 1960's, and has stated that all of his 
military occupations from 1961 to 1971 reflect the field of 
nuclear weapons.  As the veteran continues to suffer from 
macular degeneration of the retinas, a favorable 
determination is requested.

In general, a claimant with active service may be granted 
service connection for disease or disability when the 
evidence reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

In addition, 38 C.F.R. § 3.309(d)(1999) provides that certain 
diseases specific to radiation-exposed veterans, not 
including macular degeneration of the retinas, shall be 
service-connected if they become manifest in a radiation-
exposed veteran during his lifetime.  38 C.F.R. 
§ 3.309(d)(3)(i) states that the term radiation-exposed 
veteran means "... a veteran who, while serving on active 
duty....[,] participated in a radiation risk activity."  In 
this particular case, as the veteran's current disability, 
macular degeneration of the retinas, is not listed in section 
3.309(d), presumptive service connection for macular 
degeneration of the retinas under section 3.309 is not 
warranted.  

The Board further notes that macular degeneration of the 
retinas is not cited as a radiogenic disease under 38 C.F.R. 
§ 3.311 (1999).  A final rule was promulgated and set forth 
at 60 Fed. Reg. 9627-28 (1994), that amended 38 C.F.R. 
§ 3.311 to comport with Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993), in which the United States Court of Appeals for 
the Federal Circuit determined that section 5 of the 
Veteran's Dioxin and Radiation-Exposure Compensation 
Standards Act of 1984, Pub. L. No. 98-542, 98 Stat. 2725, 
2727-29, did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she developed a disability 
as a result of exposure to ionizing radiation under the 
provisions of  38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially radiogenic disease under 38 C.F.R. § 3.311b 
(now 3.311).  In such cases, a claimant must be given an 
opportunity to prove that exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303(d).  Further, 
the above-mentioned final rule deletes 38 C.F.R. § 3.311(h), 
which established a list of diseases exclusive to radiation 
exposure, and redefines the term "radiogenic disease" as a 
disease that may be induced by ionizing radiation.  60 Fed. 
Reg. 9627.  There exists no competent (medical) evidence of 
record that the disability at issue may be induced by 
ionizing radiation exposure.

The threshold issue is therefore whether the veteran has 
presented a well-grounded claim for service connection for 
macular degeneration of the retinas, secondary to exposure to 
ionizing radiation.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for macular degeneration of the retinas, 
secondary to exposure to ionizing radiation, to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of macular 
degeneration.  Service medical records show that in April 
1965, the veteran complained of blurred distance vision.  On 
examination, lens and media were clear and fundi were 
negative.  In August 1965, the veteran complained of blurred 
near vision.  On evaluation, lens and media were clear and 
fundi were negative.  The veteran was provisionally assessed 
with R/O acute glaucoma and R/O acute iritis in December 
1970.  A corresponding ophthalmologic evaluation did not 
result in an assessment or diagnosis.  

Regarding whether the veteran was exposed to radiographic 
examination while on active duty, the Board points out that a 
Department of Defense Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, reflects that for the period 
from July 1, 1970, to August 11, 1970, the veteran did not 
receive a dose of radiation.  Correspondence dated in 
September 1997 from the Defense Special Weapons Agency notes 
that VA defines the operational period for Operation 
CROSSROADS at Bikini Atoll as from July 1, 1946 to August 31, 
1946.  Flight logs from the veteran's patrol squadron show 
that the veteran was with his patrol squadron at Guam from 
July 7, 1946 until September 25, 1946.  The flight logs do 
not identify the veteran as having been on the single flight 
the squadron made to Bikini Atoll in July 1946.  The flight 
logs show that he flew to Kwajalein once, approximately 178 
miles from Bikini Atoll, but personnel stationed there are 
precluded from consideration as participants of CROSSROADS 
unless their duties were in direct support of the operation.  
Flight logs for the veteran's squadron patrol for August 1946 
were unavailable, having been destroyed prior to 1992.  

The agency concluded that no documentary evidence had been 
located which placed the veteran at the site of any US 
nuclear testing.  The agency noted that while it was unable 
to document the veteran's presence in at Bikini in 1946, it 
was also unable to state definitively that he was not there.  

The veteran's post-service private and VA medical records do 
show a current diagnosis of macular degeneration of the 
retinas.  However, they do not provide competent evidence, 
such as a medical opinion, showing a nexus or link between 
the veteran's current macular degeneration of the retinas and 
exposure to radiation during active service.  Ideally, such 
an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of such a relationship in this 
case, the veteran's claim for service connection for macular 
degeneration of the retinas is not well-grounded and the 
appeal must be denied.

For example, private treatment reports dated from 1989 to 
1996 show that the veteran had various assessments of 
decreased visual acuity.  A private medical report dated in 
November 1989 notes that the veteran was experiencing macular 
degeneration.  An April 1992 private treatment report 
provides an assessment of retinal detachment with legal 
blindness.  An April 1996 private report provides that the 
veteran had a diagnosis of macular degeneration of both eyes, 
qualifying him as legally blind.  The report of a January 
1997 VA visual examination resulted in a diagnosis of macular 
degeneration with atrophic scars, bilateral.  All of these 
medical records are negative for any indication or opinion 
that the veteran's current macular degeneration of the 
retinas is related to exposure to ionizing radiation during 
active duty.

The Board recognizes that the veteran has made his own 
contentions regarding the cause of his current macular 
degeneration of the retinas.  While the veteran is competent 
to describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Id.  Accordingly, 
his testimony does not constitute competent medical evidence 
that his current macular degeneration of the retinas is the 
result of exposure to ionizing radiation during his active 
service.  

Because of the lack of competent medical evidence linking the 
veteran's current macular degeneration of the retinas to 
exposure to ionizing radiation during his active duty, his 
claim is not well-grounded and the appeal is thus denied.


ORDER

Evidence of a well-grounded claim for service connection for 
macular degeneration of the retinas, secondary to exposure to 
ionizing radiation, not having been received, the appeal is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

